Exhibit 10.1

JOINDER AGREEMENT

December 13, 2013

Reference is made to the Credit Agreement (as amended, modified or supplemented
from time to time, the “Credit Agreement”), dated as of November 14, 2013, among
NORCRAFT COMPANIES, L.P., a Delaware limited partnership (“Borrower”), the
Lenders, RBC CAPITAL MARKETS and KEYBANK NATIONAL ASSOCIATION, as joint lead
arrangers and joint bookrunners (in such capacities, individually an “Arranger”
and collectively the “Arrangers”), and ROYAL BANK OF CANADA, as administrative
agent (in such capacity, “Administrative Agent”) for the Lenders and as
collateral agent (in such capacity, “Collateral Agent”) for the Secured Parties.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, pursuant to Section 4.02(a) of the Credit Agreement, each of the
undersigned must become party to the Credit Agreement and deliver evidence of
such joinder to the Administrative Agent as a condition to the Lenders’ funding
of the Initial Loans; and

WHEREAS each of the undersigned (each, a “New Guarantor”) therefore wishes to
execute this Joinder Agreement (this “Joinder Agreement”) to the Credit
Agreement in order to induce the Lenders to extend credit to the Borrower.

NOW, THEREFORE, the Administrative Agent, Collateral Agent and each New
Guarantor hereby agree as follows:

1. Guarantee. By its signature below, each New Guarantor becomes a Guarantor
under the Credit Agreement with the same force and effect as if originally named
therein as a Guarantor.

2. Representations and Warranties. Each New Guarantor hereby (a) agrees to all
the terms and provisions of the Credit Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date. Each
reference to a Guarantor in the Credit Agreement shall be deemed to include each
New Guarantor.

3. Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4. Counterparts. This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission or PDF shall be as effective as
delivery of a manually executed counterpart of this Joinder Agreement.

5. No Waiver. Except as expressly supplemented hereby, the Credit Agreement
shall remain in full force and effect.



--------------------------------------------------------------------------------

6. Notices. All notices, requests and demands to or upon any New Guarantor, any
Agent or any Lender shall be governed by the terms of Section 10.01 of the
Credit Agreement.

7. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

 

NORCRAFT INTERMEDIATE HOLDINGS, L.P. NORCRAFT FINANCE CORP. NORCRAFT CANADA
CORPORATION By:   /s/ Leigh Ginter   Name: Leigh Ginter   Title: Secretary and
Treasurer



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as Administrative Agent and Collateral Agent

By:   /s/ Yvonne Brazier   Name: Yvonne Brazier   Title: Manager, Agency